Granger, J.
(Dissenting). My preference forthe rule of the majority opinion, as a law of the state, would lead me to refrain from dissenting, did I not' believe the result would justify the oft-repeated charge against courts, of “judicial legislation.” My objection to the opinion is wherein it holds that, under a statute which makes guilt of larceny by finding, dependant upon the finder’s unlawfully appropriating the same to his own use, knowing the owner, he may be convicted if he has the reasonable means of knowing or ascertaining the owner. It needs no reasoning to show that under the rule of the opinion a person may be convicted of the larceny of such goods, who does not know the owner. If we accept it as the rule of the opinion that such a conviction can only be had when the property found has on or about it the evidence that would lead to knowledge of the ownership, we have only a modification of what would otherwise be confessedly an erroneous holding; for without the modification the conviction could be had if the finder apppropriated the same without knowing the owner, if he had the reasonable means of knowing him, without regard to the kind or character of the means of knowledge. The modification is simply a limitation upon the evidence upon which it can legally be made to appear, that he had the reasonable means of knowledge. It still remains, that he may be convicted without such knowledge. It is a proposition which is, because of its apparent conclusiveness, difficult of reasoning. The statute says, the offense shall consist of an unlawful appropriation, by one who knows the owner. The court is saying, that it may consist of such an appropriation, by one who *625has certain means of knowing the owner. It is not pretended that such means of knowledge is the legal equivalent of knowledge, and hence the effect is an unmistakable and material change in the law. The difficulty is, because some authorities hold to a common law rule, as announced in some of the states, making the offense within the rule of the majority opinion. But the common law rule in those states furnishes the added provision, and not the courts. Our statute defines the crime, in terms, and does not attempt a re-enactment of the common law. In some cases it re-enacts the common law offenses, as an assault, and an assault and battery, and when it does that, we look to the common law definition for the particular facts constituting the crime. But not so when the statute specifies the facts. In Estes v. Carter, 10 Iowa, 400, it is said that, while the common law principles enter into our criminal adjudications, when the jurisdiction of our courts has been established over criminal offenses, “still they do not confer upon the courts in this state the power to try and punish an offense that is such at common law, but which has not been ordained as such by the supreme law-making power of the state.” For a rule where our statute does not define the crime, but makes a common-law offense punishable, see State v. Twogood, 7 Iowa, 252. It is a general rule of construction, as well as the rule of this state, that criminal statutes are inelastic, and cannot be made to embrace cases plainly without the letter, though within the reason and policy of the law. State v. Lovell, 23 Iowa, 304.The case of State v. Dean, 49 Iowa, 73, is one for the larceny of lost property, but not having about it evidence of who the owner was; and the case holds against any rule of diligence to know the owner, and quotes approvingly the rule from 2 Bish. Or. Law (5th Ed.), section 882, as follows: “The doctrine, therefore, is *626that if, when one takes goods into his hands, he sees about them any marks, or otherwise learns any facts by which he knows who the owner is, yet with felonious intent appropriates them to his own use, he is guilty of larceny; otherwise, not.” It will be seen from that rule that, to show guilt, the finder must see the marks or learn the fact “by which he knows who the owner is.” I think the rule of the opinion is without support in any known authority.
Robinson, J., concurs in this dissent.